       Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 1 of 12




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - -X

MOHD NAJIB BIN ABD RAZAK,

         Petitioner,                                   20 Misc. 387 (JGK) (KHP)

                  - against -

TIMOTHY LEISSNER and THE
GOLDMAN SACHS GROUP, INC.,

                             Respondents.

- - - - - - - - - - - - - - - - - - - - - - - - - -X




  REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE GOVERNMENT’S
     MOTION TO FILE SENSITIVE INFORMATION UNDER SEAL AND EX PARTE
     Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 2 of 12




                                 PRELIMINARY STATEMENT

               The government respectfully submits this reply memorandum in further support

of its February 9, 2021 motion (Dkt Nos. 20-21 (“Sealing Motion”)) to file under seal and ex

parte certain sensitive information in the Sealing Motion and in the government’s motion to

intervene and stay the proceedings (Dkt Nos. 18-19 (“Stay Motion”)), as well as additional

sensitive information in this memorandum and the reply memorandum in support of the Stay

Motion (“Stay Motion Reply”), which are being filed simultaneously today, March 5, 2021

(collectively, the “Sensitive Information”).

               In his response to the Sealing Motion (Dkt. No. 35 (“Pet. Resp.”)), Petitioner

“takes no position” with respect to the Sealing Motion “to the extent it seeks to seal from the

public record” the Sensitive Information. (Id. at 8). Because Petitioner does not challenge the

government’s representation, backed by its submissions, that public disclosure of the Sensitive

Information implicates sufficiently “higher values” that warrant sealing, the government does not

further address its arguments regarding sealing here. Instead, the government relies on the

information in the Sealing Motion, and reiterates its request that the Court make specific findings

that keeping the Sensitive Information under seal and ex parte is both essential to preserve

compelling interests and narrowly tailored to serve those interests. See United States v.

Alcantara, 396 F.3d 189, 199 (2d Cir. 2005). The government further requests that to the extent

that portions of the Court’s decisions with respect to the Stay Motion or the Sealing Motion

reference the Sensitive Information, such portions also be filed under seal and ex parte.

               However, while not challenging sealing from the public, Petitioner contends that

the government “has not presented—as it must—sufficient justification to characterize the

[Sensitive Information] as so ‘sensitive’ that” ex parte filing is warranted. (Pet. Resp. 1).
Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 3 of 12
     Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 4 of 12




07-1129 AWI GSA, 2008 WL 2018438, at *1 (E.D. Cal. May 7, 2008) (granting government’s

motion to intervene in civil case and stay discovery based in part on the government’s

“declaration, ex parte sealed, explaining the entanglement between this civil case and the

criminal investigation”). That is particularly common where “an interest in grand jury secrecy is

at issue” in the materials submitted by the government. S.E.C. v. Downe, No. 92 Civ. 4092

(PKL), 1993 WL 22126, at *11 n.7 (S.D.N.Y. Jan. 26, 1993) (citing In re Doe, 711 F.2d 1187,

1194 (2d Cir. 1983)); see also S.E.C. v. Beacon Hill Asset Mgmt. LLC, No. 02 Civ. 8855

(LAK), 2004 WL 367673, at *1 (S.D.N.Y. Feb. 25, 2004) (“The government’s ex parte

submission was appropriate where, as here, it was necessary in order to protect grand jury

secrecy.”); see generally In re John Doe, Inc., 13 F.3d 633, 636 (2d Cir. 1994) (“[W]here an in

camera submission is the only way to resolve an issue without compromising a legitimate need

to preserve the secrecy of the grand jury, it is an appropriate procedure.”); In re Marc Rich &

Co., 707 F.2d 663, 670 (2d Cir. 1983) (concluding that while “in camera submissions of

affidavits are not to be routinely accepted, an exception to this general rule may be made where

an ‘ongoing interest in grand jury secrecy’ is at stake” (citations omitted)).

               In Downe, for example, the court rejected an argument that it could not consider a

sealed, ex parte affidavit in granting the government’s request to intervene in a related civil case

and stay discovery, explaining that it “is well-established” that a court may rely on such a

submission for that purpose. 1993 WL 22126, at *11 n.7. Indeed, a court may affirmatively

request that the government make an ex parte filing where it wishes to have more information

about a criminal proceeding. See S.E.C. v. Rand, No. 1:09-CV-01780-AJB, 2010 WL

11549601, at *12 (N.D. Ga. Dec. 14, 2010) (“[d]irect[ing] the government to file an ex parte

brief” providing additional information about aspects of its criminal case so that the court could



                                                  3
      Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 5 of 12




reach a decision on the government’s motion for a stay of civil discovery); cf. Doe v. United

States Merchant Marine Academy, 307 F. Supp. 3d 121, 142 (E.D.N.Y. 2018) (noting the

Court’s direction that the government file transcripts of the underlying military hearing under

seal); Logan v. United States, 2014 WL 3700326, at *3 (E.D.N.C. July 24, 2014) (explaining, in

the context of a habeas petition, that the Court “direct[ed] the government to file additional

documentation . . . under seal” relating to the criminal case).

               Petitioner neither acknowledges this case law, nor the settled principle that it is

“well-established” that courts may consider ex parte submissions by the government about an

ongoing criminal investigation or prosecution under circumstances such as those presented here.

Downe, 1993 WL 22126, at *11 n.7. Instead, Petitioner claims that ex parte applications should

be permitted only in “exceptional circumstances” allegedly not present here. (Pet. Resp. 6). In

advancing this proposition, Petitioner cites almost exclusively to language discussing “the

dangers of allowing ex parte proceedings in criminal cases,” United States v. Napue, 834 F.2d

1311, 1318 (7th Cir. 1987) (emphasis added)—which this is not. In the criminal context, courts

have observed that ex parte applications are disfavored because of the concern that they might

deprive a criminal defendant, facing the loss of liberty, of his or her Constitutional rights in the

very case in which ex parte filing is sought. (See Pet. Resp. at 5-7 (citing Napue, 834 F.2d at

1318 (discussing ex parte filings in the context of a criminal case); Campbell v. United States,

No. 91 Cr. 932 (VLB), 1994 WL 361606, at *2 n.2 (S.D.N.Y. July 5, 1994) (same); United

States v. Rezaq, 899 F. Supp. 697, 707 (D.D.C. 1995) (same); United States v. Stevens, No.

Crim. 08-231 EGS, 2008 WL 8743218 (D.D.C. Dec. 19, 2008) 1 (same); United States v. McTier,



1
 Petitioner miscites this case as United States v. Stevens, 2008 WL 8342318 (D.D.C. Dec. 19,
2008). (See Pet. Resp. 5).

                                                  4
      Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 6 of 12




05 Cr. 401 (ILG), 2006 WL 2707439, at *1 (E.D.N.Y. Sept. 20, 2006) (same); United States v.

Presser, 828 F.2d 330, 336 (6th Cir. 1987) (same); United States v. Carmichael, 232 F.3d 510,

517 (6th Cir. 2000) (same))). 2 There is no such concern here, where Petitioner is a civil litigant.

               In any event, even in criminal cases, where there is a heightened concern about ex

parte filings, courts routinely permit the government to submit, and courts rely on as appropriate,

ex parte filings that detail sensitive aspects of ongoing criminal investigations or prosecutions,

discuss matters of national security, and/or are necessary to ensure the safety of witnesses and

others. See, e.g., Napue, 834 F.2d at 1318 (rejecting claim that the government’s ex parte filings

about defendant’s discovery requests, which detailed concerns about defendant’s dangerousness,

deprived a criminal defendant of his Constitutional rights); Rezaq, 899 F. Supp. at 707 (holding

it was appropriate for the government to seek to make ex parte filings regarding information

related to national security concerns); McTier, 2006 WL 2707439, at *1 (rejecting a defendant’s

challenge to the government’s ex parte filing and finding such filings are proper when “the

government’s assertion of a need for non-disclosure will not deprive a defendant of a

Constitutional right” and “necessary where the safety of witnesses are concerned and in the area

of national security”).

               That Petitioner is currently charged with crimes in a separate proceeding, in a

foreign country, does not change this analysis, for multiple reasons. (See Pet. Resp. 8 (asserting

that Petitioner would be entitled to criminal discovery “were [Petitioner] a criminal defendant in

the United States”)). As an initial matter, Petitioner’s status as a criminal defendant in Malaysia

does not confer upon him the rights he would be afforded if he were a criminal defendant in the



2
 Petitioner also cites Crane v. Kentucky, 476 U.S. 683 (1986), which does not involve or
address any ex parte application. (Pet. Resp. 8).

                                                  5
     Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 7 of 12




United States. In any event, even if Petitioner were a criminal defendant in the related criminal

proceeding(s) in the United States that have prompted the government to seek intervention here,

he would have no right to seek discovery through filing a civil action before a different court, in

a different district, and the government’s ex parte filing thus would remain entirely appropriate.

As discussed in the Stay Motion, it is axiomatic that a criminal defendant may not use the civil

discovery process to circumvent discovery in a federal criminal matter. (See Stay Motion at 10-

11; Stay Motion Reply at 3-4); SEC v. Chestman, 861 F.2d 49, 50 (2d Cir. 1988). This principle

would be gutted if a civil litigant who was, or feared he might become, a defendant in a related

criminal proceeding could seek discovery in another district by filing a civil action, then oppose

a stay of discovery in that action and a prevent the government from filing its bases for seeking

such stay ex parte—thereby forcing the government to reveal the very information to which the

criminal defendant was not entitled in a criminal case. That proposition is not the law. See

Rand, 2010 WL 11549601, at *12 (civil litigant was a defendant in a related criminal proceeding,

and government filed information about witnesses in the related criminal proceeding ex parte).

               Notably, the only civil case cited by Petitioner, Little Tor Auto Ctr. v. Exxon Co.,

USA, 822 F. Supp. 141 (S.D.N.Y. 1993) (Pet. Resp. 7), is entirely inapposite, because it

discussed the propriety of an ex parte application for an emergency injunction pursuant to

Federal Rule of Civil Procedure 65 (specifically, an order enjoining the termination of a

franchise), circumstances which are not remotely present here. In the unique context of a party

seeking affirmative injunctive relief, the court observed that ex parte applications are strongly

disfavored because, should the court grant such relief, immediate and “substantial interference

with life, liberty or property” would result without any notice to the affected party. Id. at 143.

That is very different from this case. The government does not ask this Court to order Petitioner



                                                  6
Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 8 of 12
Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 9 of 12
Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 10 of 12




                                 9
Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 11 of 12




                                10
      Case 1:20-mc-00387-JGK-KHP Document 43 Filed 03/05/21 Page 12 of 12




                                         CONCLUSION

                For the reasons set forth in the government’s prior submissions and herein, the

government’s motion should be granted.

Dated:      New York, New York
            March 5, 2021

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney
                                                     Eastern District of New York

                                              By:    s/ Alixandra Smith
                                                     Alixandra Smith
                                                     Drew Rolle
                                                     Dylan Stern
                                                     Assistant United States Attorneys
                                                     (718) 254-6370


DANIEL S. KAHN                                       DEBORAH L. CONNOR
Acting Chief, Fraud Section                          Chief, Money Laundering & Asset Recovery Section
Criminal Division                                    Criminal Division
U.S. Department of Justice                           U.S. Department of Justice

By:      s/                                          By:     s/
         Katherine Nielsen                                   Jennifer E. Ambuehl
         David Last                                          Nikhila Raj
         Trial Attorneys                                     Trial Attorneys




                                                11
